DISMISS; and Opinion Filed August 10, 2015.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-12-00451-CV

                 IN THE INTEREST OF Z.Z.B. AND S.M.B., CHILDREN


                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-51444-2008

                             MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                               Opinion by Chief Justice Wright

       The Court REINSTATES the appeal.

       This interlocutory appeal was abated on May 16, 2012 due to the filing of bankruptcy by

appellant Stephen Aaron Bergenholtz. Since that date, we have had no correspondence from

appellant regarding the status of the bankruptcy proceeding. By letter dated July 23, 2015, the

Court directed appellant to notify us of the current status of the bankruptcy proceeding. We

informed appellant that our records reflect he has filed several appeals and original proceedings

in this Court since the date of the bankruptcy abatement. We, therefore, directed appellant to

notify the Court, within ten days, why this appeal should not be reinstated and set for dismissal.

We warned appellant that failure to respond would result in dismissal of the appeal. Appellant

has not responded.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(c).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE


120451F.P05




                                            –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF Z.Z.B. AND                      On Appeal from the 429th Judicial District
S.M.B., CHILDREN                                   Court, Collin County, Texas
                                                   Trial Court Cause No. 366-51444-2008.
No. 05-12-00451-CV                                 Opinion delivered by Chief Justice Wright,
                                                   Justices Lang-Miers and Stoddart
                                                   participating.


       In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that appellee Josephine Donna Bergenholtz Arroyo recover her costs of this appeal
from appellant Stephen Aaron Bergenholtz.



Judgment entered this 10th day of August, 2015.




                                             –3–